In re Brown, Romell, applying for writ of certiorari, writ of review, Parish of Orleans, Criminal District Court, Div. “B”, No. 271-633.
Granted. The trial court is ordered to reconsider relator's application in light of C.Cr.P. art. 930.4 (especially 930.4F) and 930.7. Should the trial judge consider denying the application for relator’s failure to include these claims in a prior application he must first comply with 930.4F’s direction and “order the petitioner to state reasons for his failure.” Relator's claims in supplement to this application have yet to be considered in the district court. For purpose of judicial economy they too are transferred to the district court for consideration, rather than denied here because prematurely filed.